NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-APR-2020
                                            10:01 AM



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     HSBC BANK USA, NATIONAL ASSOCIATION FOR THE BENEFIT OF
          ACE SECURITIES CORP. HOME EQUITY LOAN TRUST,
          SERIES 2006-NC2, Plaintiff-Appellee, v. AGRIPINO
          PASCUA BONILLA, Defendant-Appellant, HSBC BANK
          USA, NATIONAL ASSOCIATION, AS TRUSTEE, IN TRUST
          FOR THE REGISTERED HOLDERS OF ACE SECURITIES CORP.
          HOME EQUITY LOAN TRUST, SERIES 2006-NC2, ASSET
          BACKED PASS-THROUGH CERTIFICATES, Defendants-
          Appellees, JOHN AND MARY DOES 1-20; DOE
          PARTNERSHIPS, CORPORATIONS OR OTHER ENTITIES 1-20,
          Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 19-1-0025(3))


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
        (By: Ginoza, Chief Judge, Leonard and Chan, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal, filed March 18, 2020, by Defendant-Appellant Agripino
Pascua Bonilla, the papers in support, and the record, it appears
that (1) the appeal has been docketed; (2) the parties stipulate
to dismiss the appeal and bear their own attorneys' fees and
costs; (3) the stipulation is dated and signed by counsel for all
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

parties appearing in the appeal; and (4) dismissal is authorized
by Hawai)i Rules of Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved and the appeal is dismissed.      The
parties shall bear their own attorneys' fees and costs.
          DATED:   Honolulu, Hawai#i, April 22, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2